


INDEMNIFICATION PRIORITY AGREEMENT
This INDEMNIFICATION PRIORITY AGREEMENT is dated as of March 12, 2013 (this
“Agreement”) and is between Artisan Partners Asset Management Inc., a Delaware
corporation (together with its subsidiaries, the “Company”), and _________
(“Indemnitee”).
WHEREAS, Indemnitee is a director of the Company; and
WHEREAS, Section 12.2 of the Company’s Restated Certificate of Incorporation
(the “Certificate”) and Article V of the Company’s Amended and Restated Bylaws
(the “Bylaws”) provide for the indemnification by the Company of directors of
the Company to the fullest extent permitted by the General Corporation Law of
the State of Delaware (the “DGCL”) and permit the Company to supplement
Indemnitee’s rights to indemnification thereunder; and
WHEREAS, as additional consideration for the services of Indemnitee, the Company
has obtained at its expense directors’ and officers’ liability insurance (“D&O
Insurance”) covering Indemnitee with respect to Indemnitee’s position as a
director of the Company as permitted under Section 5.2 of the Bylaws; and
WHEREAS, in order to induce Indemnitee to serve as a director of the Company,
the Company has determined that it is in its best interests to assure Indemnitee
of the protection currently provided by the Certificate, the Bylaws and D&O
Insurance and to provide certain enhancements to such protection to the extent
permitted by the DGCL by entering into an Indemnification Agreement with
Indemnitee, dated as of March 12, 2013 (the “Indemnification Agreement”); and
WHEREAS, the Company and Indemnitee desire to enter into this Agreement to
clarify the priority of the indemnification and advancement of expenses with
respect to certain Jointly Indemnifiable Claims (defined below).
NOW, THEREFORE, in consideration of Indemnitee’s service or continued service to
the Company and the premises and the covenants contained herein, the Company and
the Indemnitee do hereby agree as follows:
1.    Given that certain Jointly Indemnifiable Claims may arise due to the
service of the Indemnitee as a director of the Company, the Company acknowledges
and agrees that the Company shall be fully and primarily responsible for the
payment to the Indemnitee in respect of indemnification or advancement of
expenses in connection with any such Jointly Indemnifiable Claim, pursuant to
and in accordance with the terms of (i) the DGCL, (ii) the Certificate, (iii)
the Bylaws, (iv) the Indemnification Agreement and (v) any other agreement
between the Company and the Indemnitee pursuant to which the Indemnitee is
indemnified ((i) through (iv) collectively, the “Indemnification Sources”),
irrespective of any right of recovery the Indemnitee may have from the
Indemnitee-Related Entities (defined below). Under no circumstance shall the
Company be entitled to any right of subrogation or contribution by the
Indemnitee-Related Entities and no right of advancement or recovery the
Indemnitee may have from the Indemnitee-Related Entities shall reduce or
otherwise alter the rights of the Indemnitee or the obligations of the Company
under the Indemnification Sources. In the event that any of the
Indemnitee-Related Entities shall make any payment to the Indemnitee in respect
of indemnification or advancement of expenses with respect to any Jointly
Indemnifiable Claim, (i) the Company shall reimburse the Indemnitee-Related
Entity making such payment to the extent of such payment promptly upon written
demand from such Indemnitee-Related Entity, (ii) to the extent not previously
and fully reimbursed by the Company pursuant to clause (i), the
Indemnitee-Related Entity making such payment shall be subrogated to the extent
of the outstanding balance of such payment to all of the rights of recovery of
the Indemnitee against the Company and (iii) Indemnitee shall execute all papers
reasonably required and shall do all things that may be reasonably necessary to
secure such rights, including the execution of such documents as may be
necessary to enable the Indemnitee-Related Entities effectively to bring suit to
enforce such rights. Notwithstanding anything to the contrary herein, the
Company shall be obligated to reimburse any Indemnitee-Related Entity pursuant
to this Agreement only if, when, and to the extent, (i) the Company is required
pursuant to one or more Indemnification Sources to make a payment to Indemnitee
with respect to a Jointly Indemnifiable Claim, (ii) the Company has not made
such payment to Indemnitee, and (iii) the Indemnitee-Related Entity has made
such payment to Indemnitee. If and to the extent the Company makes any such
payment to an Indemnitee-Related Entity, Indemnitee shall have no rights of
recovery against the Company with respect to such payment. The Company and
Indemnitee agree that each of the Indemnitee-Related Entities shall be
third-party beneficiaries with respect to this Agreement entitled to enforce
this Agreement as though each such Indemnitee-Related Entity were a party to
this Agreement.
2.    For purposes of this Agreement, the following terms shall have the
following meanings:
(a)    The term “Indemnitee-Related Entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company or the insurer under an insurance
policy of the Company) from whom an Indemnitee may be entitled to
indemnification or advancement of expenses with respect to which, in whole or in
part, the Company may also have an indemnification or advancement obligation.
(b)    The term “Jointly Indemnifiable Claims” shall be broadly construed and
shall include, without limitation, any Proceeding for which the Indemnitee shall
be entitled to indemnification or advancement of expenses from both (i) the
Company pursuant to any of the Indemnification Sources, on the one hand, and
(ii) any Indemnitee-Related Entity pursuant to any other agreement between any
Indemnitee-Related Entity and the Indemnitee pursuant to which the Indemnitee is
indemnified, the laws of the jurisdiction of incorporation or organization of
any Indemnitee-Related Entity and/or the certificate of incorporation,
certificate of organization, bylaws, partnership agreement, operating agreement,
certificate of formation, certificate of limited partnership or other
organizational or governing documents of any Indemnitee-Related Entity, on the
other hand.
(c)    The term “Proceeding” shall have the meaning ascribed to it in the
Indemnification Agreement.
3.    No supplement, modification, waiver or amendment of this Agreement shall
be binding unless executed in writing by both of the parties hereto. All of the
terms and provisions of this Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the parties hereto and their respective
successors, assigns, spouses, heirs, executors, administrators and legal
representatives. The Company shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by written agreement
in form and substance reasonably satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
4.    This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument, notwithstanding that both parties are not
signatories to the original or same counterpart.
5.    This Agreement and the rights and obligations of the parties hereunder
shall be governed by, and construed, interpreted and enforced in accordance
with, the laws of the State of Delaware.
6.    (a)    Each party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware or, if such Court declines jurisdiction, the courts of
the State of Delaware sitting in Wilmington, Delaware and of the United States
District Court for the District of Delaware sitting in Wilmington, Delaware, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or for recognition or enforcement of any judgment,
and each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such Delaware State court or, to the fullest extent permitted by applicable
law, in such United States District Court. Each party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(b)    Each party irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any court referred to in Section 6(a). Each party irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of any such suit, action or proceeding in any such
court.
[Signature Page Follows]
This Indemnification Priority Agreement has been duly executed and delivered to
be effective as of the date stated above.
ARTISAN PARTNERS ASSET MANAGEMENT, INC.
By: ______________________________________
Name:
Title:
Address:
875 E. Wisconsin Avenue, Suite 800
    Milwaukee, Wisconsin 53202

Attention:
General Counsel

Email:
contractnotice@artisanpartners.com




INDEMNITEE
By: ______________________________________
Address:    
Email:    
Facsimile:



 








